—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered December 7, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s general objections failed to preserve his challenges to police testimony regarding street-level drug operations (People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the undercover officer was sufficiently experienced to give opinion testimony notwithstanding that the court did not formally declare him to be an expert witness, and that the testimony was limited, relevant to issues presented at trial, and free of undue prejudice (see, People v Powell, 262 AD2d 134, lv denied 94 NY2d 799).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.